Tenney, J.
— This is a petition for a writ of certiorari to the respondents to certify their record, touching the lpcation of a way, as a county road in the town of Her won, that the same record may be quashed.
Several supposed ei'rors on the record are relied upon in the petition. Rut all are founded in the alleged want of jurisdiction in the County Commissioners to locate and establish a way, in one town alone, on an original petition presented to them.
This is the case of a way wholly in the town of Hermon, but it connects two county roads with each other, which are of considerable extent, reaching from the city of Bangor to the town of Carmel, and which we may suppose are much used by the public.
The question involved does not differ materially from those presented to this Court, in the cases cited for the respondents, in which it has been held, that the Commissioners did not exceed their jurisdiction, and the writ was denied.
¥e see no reason for reversing those decisions, and the writ is denied, and the petition dismissed with costs for the respondents.